MEMORANDUM**
George Uriel Ibarra appeals his conviction by guilty plea and sentence for one count of importation of marijuana (21 U.S.C. §§ 952, 960) and one count of possession of marijuana with intent to distribute (21 U.S.C. § 841(a)(1)). Ibarra’s contention that Sections 952, 960, and 841 are unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by United States v. Buckland, 277 F.3d 1173 (9th Cir.2002) (en banc) (§ 841), United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 *928(9th Cir.2002) (§ 952), and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-1111 (9th Cir.2002) (§ 960).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.